UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7260


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DENNIS LAMAR BRUTON,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00013-MR-3; 1:12-cv-00123-MR)


Submitted:   December 15, 2016             Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Lamar Bruton, Appellant Pro Se. Thomas Michael Kent,
OFFICE OF THE UNITED STATES ATTORNEY, Amy Elizabeth Ray,
Assistant United States Attorney Asheville, North Carolina; Jill
Westmoreland Rose, United States Attorney, Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dennis Lamar Bruton seeks to appeal the district court’s

order     denying       his     Fed.     R.       Civ.     P.     60(b)     motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                     The order is not appealable

unless    a    circuit       justice    or    judge      issues     a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by      demonstrating      that

reasonable      jurists        would    find       that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the    prisoner      must

demonstrate      both     that    the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Bruton has not made the requisite showing.                       Accordingly, we deny

a   certificate      of      appealability        and    dismiss    the   appeal.       We

dispense      with   oral       argument      because       the     facts    and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3